HENRIOD, Justice
(concurring).
I concur in the result, although for another reason. The decree awarded plaintiff a divorce from his wife, the defendant, on grounds of desertion, but nevertheless awarded defendant certain property and a limited amount of alimony, — proper under the decisions of this court.1 The alimony award was in the following abbreviated language:
“* * * that the plaintiff pay * * * to defendant as alimony * * * the sum of $60 per month for a period of 1 yewr *155* * * and after the expiration of 1 year * * * the sum of $30 per month for 1 year; * * * unless the court otherwise order and direct.”
It seems that the only reasonable interpretation of such language is to fix a maximum 2-year alimony paying period, after which any right to alimony would be foreclosed unless one of the parties sought modification of the award during such period. It would appear that defendant herself so construed the language quoted, since she made no effort to have the decree modified for 14 years.
Heretofore we have held that where alimony is not awarded, none can be claimed thereafter in the absence of proof that the decree was based on fraud, deceit or misrepresentation.2 After the two-year period had elapsed, the parties were in the same position as though alimony had not been awarded, and the principle enunciated should control.

 Alldredge v. Alldredge, 119 Utah 504, 229 P. 2d 681.


 Cody v. Cody, 47 Utah 456, 154 P. 952.